Citation Nr: 1104053	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to extension of the ending date for the award of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond December 4, 2006.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant served on active duty from January 1993 to December 
1996.

This matter comes to the Board of Veterans' Appeals (Board) from 
a decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice of disagreement was filed in July 2008, a 
statement of the case was issued in January 2009, and a 
substantive appeal was received in March 2009.




FINDINGS OF FACT

1.  The appellant served on active duty from January 4, 1993, to 
December 4, 1996; it is neither claimed nor shown that he had 
additional active duty after that date.

2.  Ten years from the date of the appellant's discharge from 
active service was December 4, 2006; therefore, the appellant's 
basic delimiting period for receiving Chapter 30 educational 
benefits expired on December 4, 2006.

3.  The appellant was not prevented from initiating or completing 
the chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from his willful misconduct.


CONCLUSION OF LAW

The appellant's delimiting date for Chapter 30, Title 38, United 
States Code, educational assistance benefits was properly set to 
December 4, 2006.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the instant case, the appellant has been notified of the basis 
for the denial of his claim, and has been afforded ample 
opportunity to respond.  The Board thus finds that any duties to 
notify and assist owed him have been fulfilled.  As explained 
below, the claim is being denied as a matter of law.  Hence, the 
duty to notify and assist provisions of the VCAA are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that the duties imposed by the VCAA do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).

Criteria & Analysis

The appellant had active service from January 4, 1993, to 
December 4, 1996.  In July 2007, the appellant applied for 
Chapter 30 benefits due to enrollment at a community college for 
the period June to August 2007.  Such claim was denied on the 
basis that such enrollment occurred after the delimiting date of 
December 4, 2006.  The appellant contends that eligibility should 
be extended past the delimiting date of December 4, 2006, as he 
was not aware of a delimiting date. 

The appellant was separated from active duty on December 4, 1996.  
The law provides a ten-year period of eligibility during which an 
individual may use his entitlement to educational assistance 
benefits; that period begins on the date of the veteran's last 
discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. 
§ 21.7050.  There is no evidence of record to demonstrate any 
active duty after December 4, 1996.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the veteran 
was prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from the veteran's willful misconduct.  It must be clearly 
established by medical evidence that such a program of education 
was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  The 
Veteran does not contend that he suffered from a physical or 
mental disability; rather, he contends that he was not aware that 
there was a time limit to use his educational benefits.

The Board notes that the United States Supreme Court has held 
that everyone dealing with the Government is charged with 
knowledge of federal statues and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-
385 (1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 
Vet. App. 260, 265 (1991).  Thus, the Veteran's lack of knowledge 
cannot provide the basis for extension of the delimiting date.

The legal criteria governing the payment of education benefits 
are clear and specific, and the Board is bound by them.  As the 
evidence does not establish that the appellant had a physical or 
mental disability that precluded a program of education during 
his basic Chapter 30 delimiting period, the criteria for an 
extension of the Chapter 30 delimiting period have not been met.

As the disposition of this claim is based on the law, and not on 
the facts of the case, the appellant's claim for a delimiting 
date beyond December 4, 1996, must be regarded as legally 
insufficient because the requisite elements for eligibility to 
qualify for this benefit have not been satisfied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An extension of the appellant's basic 10-year period of 
eligibility for receiving educational assistance benefits under 
chapter 30 beyond the delimiting date of December 4, 2006, is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


